UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1110


NAPIER SANDFORD FULLER,

                    Plaintiff - Appellant,

             v.

REBECCA W. HOLT, in her official capacity as employee of the North Carolina
Administrative Office of the Courts; RICHARD A. BADDOUR, in his official
capacity as employee of the North Carolina Administrative Office of the Courts;
JAMES C. STANFORD, in his official capacity as employee of the North Carolina
Administrative Office of the Courts; JAMES T. BRYAN III, in his official capacity
as employee of the North Carolina Administrative Office of the Courts;
SAMANTHA HYATT CABE, in her official capacity as employee of the North
Carolina Administrative Office of the Courts; CATHERINE C. STEVENS, in her
official capacity as employee of the North Carolina Administrative Office of the
Courts,

                    Defendants – Appellees.



                                      No. 19-1306


NAPIER SANDFORD FULLER,

                    Plaintiff - Appellant,

             v.

REBECCA W. HOLT, in her official capacity as employee of the North Carolina
Administrative Office of the Courts; RICHARD A. BADDOUR, in his official
capacity as employee of the North Carolina Administrative Office of the Courts;
JAMES C. STANFORD, in his official capacity as employee of the North Carolina
Administrative Office of the Courts; JAMES T. BRYAN, III, in his official
capacity as employee of the North Carolina Administrative Office of the Courts;
SAMANTHA HYATT CABE, in her official capacity as employee of the North
Carolina Administrative Office of the Courts; CATHERINE C. STEVENS, in her
official capacity as employee of the North Carolina Administrative Office of the
Courts,

                    Defendants - Appellees.


Appeals from the United States District Court for the Eastern District of North Carolina,
at Wilmington. Louise W. Flanagan, District Judge. (7:18-cv-00059-FL)


Submitted: June 20, 2019                                          Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Napier Sandford Fuller, Appellant Pro Se. Matthew Woodruff Sawchak, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Napier Sandford Fuller appeals the district court’s order denying relief on his

complaint that alleged violations of the Americans with Disabilities Act, 42 U.S.C.A. §§

12101 to 12213 (West 2013 & Supp. 2018), and the Rehabilitation Act, 29 U.S.C.A. §§

701-796l (West 2018), and its subsequent orders denying his motion to reconsider under

Fed. R. Civ. P. 60(b) and motion for a temporary restraining order. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Fuller v. Holt, No. 7:18-cv-00059-FL (E.D.N.C. Nov. 21, 2018, Jan. 2,

2019, Feb. 25, 2019). We grant Fuller’s motion to withdraw and replace his informal

brief and deny his motion for summary disposition and request for injunctive relief. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3